PER CURIAM.
This appeal is before us pursuant to section 56.29, Florida Statutes (1995) (proceedings supplementary), which began as a breach of contract action and eventually involved third party defendants, Kathy and Richard Cole. The Coles appeal from a judgment ordering judicial sale of certain property, entered after an attorney fee liability was adjudicated against Junior and Rachel Cole. We affirm with directions that judicial sale of the properties listed in the trial court’s order of August 5, 1997, occur sequentially until the judgment becomes satisfied.
Affirmed.
PARKER, C.J., and CAMPBELL and GREEN, JJ., concur.